DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on November 22, 2021 have been fully considered but they are not persuasive.
     With respect to claim 1, applicant argues that the combination of Suzuki’367, Sutherland’757 and Kuroda’266 does not teach “determine whether the second address information is dedicated address information or temporary address information, and when determining that the second address information is the dedicated address information, determine whether the third address information is stored in a memory.” Examiner disagrees with applicant’s arguments because according to the broadest reasonable interpretation, the limitation “determine whether the second address information is dedicated address information or temporary address information, and when determining that the second address information is the dedicated address information, determine whether the third address information is stored in a memory” is being interpreted as “determine whether the third address information is stored in a memory” would not need to be performed when the second address information is being determined as the temporary address information. Kuroda’266 teaches determine whether the second address information is dedicated address information or temporary address information [The URL is being determined if it is the temporary address information in step (Fig.7, step S702) and the desired operations are being performed  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Kuroda’266 to determine if the received URL is the temporary address information because this allow a new URL associated with a file more effectively.
     With respect to applicant’s arguments regarding to the claims 2-7 and 10-11, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on November 22, 2021 has been entered.
The amendment of claim 1 is acknowledged.
The cancelation of claims 8 and 9 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), and further in view of Sutherland’757 (US 2002/0120757) and Kuroda’266 (US 2015/0269266).                                                                                                                                                                                                   
     With respect to claim 1, Suzuki’367 teaches an information processing apparatus (Fig.1, item 50) comprising:  
     5circuitry [the cloud storage (Fig.1, item 50) is inherent disclosed with a circuitry in order to provide its functions] configured to; 
     receive a request including unique second identification information that is associated one-to-one with first identification information identifying a user of a resource, wherein the second identification information is an address [the cloud storage receives the URL (the second identification information is an address), the user name (first identification information identifying a user of a resource) and password from the multifunction apparatus (paragraphs 177-182)]; and  
      return third identification information to be used, indicating a 10transfer destination of the request, in response to the request [regarding to the URL has the file name (paragraph 182)].  
     Suzuki’367 does not teach that third identification information is to be used temporality, determine whether the second address information is dedicated address 
      Sutherland’757 teaches third identification information is to be used temporality [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki’367 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     The combination of Suzuki’367 and Sutherland’757 does not determine whether the second address information is dedicated address information or temporary address information, and when determining that the second address information is the dedicated address information, determine whether the third address information is stored in a memory.
     Kuroda’266 teaches determine whether the second address information is dedicated address information or temporary address information [The URL is being determined if it is the temporary address information in step (Fig.7, step S702) and the desired operations are being performed  when the URL is being determined as the temporary address information (Fig.7, steps 703-708)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Kuroda’266 to determine if the received 
     With respect to claim 2, which further limits claim 1, the combination of Suzuki’367 and Kuroda’266 does not teach wherein the circuitry is further configured to: invalidate the third identification information at a preset timing.  
     Sutherland’757 teaches wherein the circuitry is further configured to: invalidate the third identification information at a preset timing [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Kuroda’266 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 255, which further limits claim 2, the combination of Suzuki’367 and Kuroda’266 does not teach wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset time has elapsed from a time when the request using the second identification information has received. 
     Sutherland’757 teaches wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset time has elapsed 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Kuroda’266 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 6, which further limits claim 2, the combination of Suzuki’367 and Kuroda’266 does not teach wherein the circuitry is further configured to invalidate the third address information at 30the preset timing, which is when a current time reaches a preset time.  
     Sutherland’757 teaches wherein the circuitry is further configured to invalidate the third address information at 30the preset timing, which is when a current time reaches a preset time [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Kuroda’266 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
claim 7, which further limits claim 1, the combination of Suzuki’367 and Kuroda’266 does not teach wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset event occurs.
     Sutherland’757 teaches wherein the circuitry is further configured to invalidate the third address information at the preset timing, which is when a preset event occurs [the URL is being configured to be expired on a particular point in time (paragraph 74)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Kuroda’266 according to the teaching of Sutherland’757 to set the expiration time for a URL because this will allow enhance the security of the content associated with the URL.
     With respect to claim 10, which further limits claim 9, Suzuki’367 teaches the circuitry is further configured to, when determining that the third address information is not stored in the memory, generate the third address information [the received URL is being added with an arbitrary file name when the image data is transmitted to the cloud storage using the FTP and the arbitrary file name is created without overlapping with other file name (paragraph 156). Therefore, a circuitry is disclosed to generate a URL by added with a unique arbitrary file name to the received URL (the third address information) when determining that a URL with said unique arbitrary file name (the third address information) is not stored in the memory. ].  
     With respect to claim 11, which further limits claim 1, Suzuki’367 teaches wherein the circuitry is further configured to receive a URL as the second identification .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), Sutherland’757 (US 2002/0120757), Kuroda’266 (US 2015/0269266) and further in view of Brundage’227 (US 8,458,227).                                                                                                                                                                                        
     With respect to claim 3, which further limits claim 1, the combination of Suzuki’367 and Sutherland’757 does not teach wherein the circuitry is further configured to: return fourth identification information for displaying a screen for selecting the second identification information, in response to a request using an invalid third 20identification information.  
     Brundage’227 teaches wherein the circuitry is further configured to: return fourth identification information for displaying a screen for selecting the second identification information, in response to a request using an invalid third 20identification information [the web server returns an error message or error page when the URL request that identifies an invalid URL (col.1, line 19-21). Examiner view that the URL associated with the error message or the error page is considered as the fourth identification information for displaying a screen for selecting the second identification information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Brundage’227 to return an error message or error page when the URL request that identifies an invalid URL because .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki’367 (US 2018/0270367), Sutherland’757 (US 2002/0120757), Kuroda’266 (US 2015/0269266) and further in view of Comstock’496 (US 2017/0180496).
     With respect to claim 4, which further limits claim 1, the combination of Suzuki’367 and Sutherland’757 does not teach wherein the circuitry is further configured to the third identification information is using a hash value.  
     Comstock’496 teaches that wherein the circuitry is further configured to the third identification information is using a hash value (paragraph 155).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suzuki’367 and Sutherland’757 according to the teaching of Comstock’496 to encode the URL with a hash value because this will enhance the security of the URL.
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tymoshenko’416 (US 2009/0222416) teaches a system and method for the automatic generation of a website. The website is created upon a user request, where the user provides identification information that is used to search an information database. The information will provide a reference to a code that relates to a template that is used to specify the layout, style and content of the website that is to be generated, and the website is then generated in accordance with the structure of the template, based on content contained in the information database. The user may .
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Hirata’616 (US 2016/0154616) teaches a client terminal is able to replace an authorization token for accessing the data conversion server with a temporary URL on the storage server, the client terminal, which is located outside the data exchange server, will be able to issue a temporary URL without authorization, resulting in a file operation which is not intended by the data conversion server being performed. Scopes for allowing a client terminal to access the data conversion server and scopes necessary for the issuance of a temporary URL are separated from each other, and a limitation is imposed so that the scopes for the issuance of a temporary URL can be used only by the data conversion server, thereby enabling secure provision of a temporary URL to an external client terminal.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674